      Case 2:19-cv-05064-NGG-LB Document 15 Filed 10/16/19 Page 1 of 1 PageID #: 50
v/f


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK

      JOHN NAPOLITANO and DARK STORM
      INDUSTRIES LLC


      Plaintiffs,
                                                       Civil Action No. 2:19-cv-05064-NGG-LB



      COUNTY OF NASSAU

      Defendant.



                             STIPULATION AND ORDER OF DISMISSAL


              Pursuant to Federal Rule of Civil Procedure 41(a)(l){i), Plaintiffs hereby stipulate to the

      dismissal ofthis action as to Defendant with prejudice. No party hereto is an infant or incompetent

      and no person not a party has an interest in the subject matter ofthe action.

      Dated: October IL 2019.

                                    Respectfully submitted,


      /s/James M.Malonev                                   stephen@sdslaw.us
      James M. Maloney                                     MS Bar No. 102784
      33 Bayview Avenue                                    NDNY Bar Roll# 520383
      Port Washington,NY 11050                             * Admitted Pro Hac Vice
      (516)767-1395
      maritimelaw@nvu.edu                                  Alan Alexander Beck
      EDNYBar#JM-5297                                      Law Office of Alan Beck
                                                           4780 Governor Drive
      /s/Stephen D. Stamboulieh                            San Diego,CA 92122
      Stephen D. Stamboulieh                               (619)905-9105
      Stamboulieh Law,PLLC                                 Alan.alexander.beck@gmail.com
      P.O. Box 4008                                        *Admitted Pro Hac Vice
      Madison, MS 39130                                    Counselfor Plaintiffs
      (601)852-3440

                         s/Nicholas G. Garaufis
      SO ORDEREDI:
                      Hon. Nicholas G. Garaiifis       ^
                      United States District Judge
